PER CURIAM.
This is an interlocutory appeal from an order denying relief pursuant to Rule 1.38 (b), Fla.R.Civ.P. (1962'Rev.), 30 F.S.A. Appellant’s motion alleged that' the final decree was void because the court granted relief other than, and in addition to, that prayed for in the complaint.
The facts, upon which the decree was based, were fully set out in the complaint, and under the Florida Rules of Civil Procedure, the complaint is considered as a prayer ' for general relief. Rule "1.8(b), *264Fla.R.Civ.P. (1962 Rev.). Appellant’s allegations in his motion for relief pursuant to Rule 1.38(b) failed to state a ground for such relief.
Affirmed.